                              UNITED STATES DISTRICT Cd1JRT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION

                                      Crim. No. 5:18-CR-176-D-1

UNITED STATES OF AMERICA                        )
     Plaintiff,                                 )
                                                )
            v.                                  )
                                                )
                                                )
CARLTON ROY HUGHES                              )
    Defendant.                                  )


                                               ORDER

            This matter having come before the Court by an unopposed ll10tion of the Defendant to

schedule a hearing to address Defendant's pro se motion to substitute counsel, and for good

cause shown, it is hereby GRANTED. Furthermore, it is hereby ORDERED that lPReariHg be set"

..eH    ±U ruanAI Pub lee ~,~                S kll a.ppotAft&-aaarcss Defemrancs piU se motioH.
f\..Q   w    CovtJs.J.

            IT IS SO ORDERED.

            This_£.._ day of October 2018.




                                                        Chief United States District Judge
